             Case 1:18-cv-09936-LGS Document 99 Filed 07/29/19 Page 1 of 2

I<APLAN HECl(ER & FINI( LLP                                   350 FIFTH AVENUE      I SUITE 7110
                                                              NEW YORK, NEW YORK 10118

                                                              TEL (212) 763-0883 I FAX (212) 564-0883

                                                              WWW.KAPLANHECKER.COM




                                                              DIRECT DIAL    212.763.0884
                                                              DIRECT EMAIL rkaplan@kaplanhecker.com




                                                                            July 29, 2019

   BY ECF

   The Honorable Lorna G. Schofield
   United States District Judge
   Southern District of New York
   40 Foley Square
   New York, New York 10007

                  Re:      Jane Doe, et al. v. The Trump Corporation, et al., l8-cv-09936 (LGS)

   Dear Judge Schofield:

            We write on behalf of Plaintiffs in the above-captioned action in connection with the
   Court’s Order dated July 25, 2019 (ECF No. 98), which scheduled a status conference for
   August 8, 2019. Unfortunately, counsel for Plaintiffs will be out of the country on
   August 8. Accordingly, pursuant to Rule I.B.2 of Your Honor’s Individual Rules and Procedures
   for Civil Cases, we write to respectfully request the conference be adjourned to August 16, 2019
   or, if the Court is not available on August 16, 2019, to August 14, 2019. No previous requests
   have been made for adjournment and Defendants do not object to Plaintiffs’ request.

           In addition, Defendants respectfully request that the Court adjourn the date by which
   Defendants must Answer the Amended Complaint, from August 7, 2019, until 21 days after the
   date of the next conference in this matter. Plaintiffs have no objection to Defendants’ request.

           Finally, in advance of the joint letter due Thursday, Plaintiffs note that they have sent to
   defense counsel a proposed order relating to pseudonymity and confidentiality as discovery
   commences and have asked Defendants for their positions with respect to certain aspects thereof.
   Defense counsel have taken the position that it is premature to negotiate the terms of the
   confidentiality agreement at this time and have advised that they will meet and confer with
   Plaintiffs further on this subject with sufficient time in advance of the conference for the parties
   to be in a position to address confidentiality issues with the Court at that time. This refusal to
   negotiate until the eve of the conference makes it difficult for Plaintiffs to accurately state the
   position of the parties on these issues in the letter due Thursday. Accordingly, Plaintiffs will state
              Case 1:18-cv-09936-LGS Document 99 Filed 07/29/19 Page 2 of 2

KAPLAN HECKER & FINK LLP                                                                             2

    their position in the letter and look forward to addressing these issues with the Court at the
    upcoming conference.


                                                          Respectfully submitted,




                                                          Roberta A. Kaplan
                                                          KAPLAN HECKER & FINK LLP
                                                          350 Fifth Avenue, Suite 7110
                                                          New York, NY 10118
                                                          (212) 763-0883
                                                          rkaplan@kaplanhecker.com
